                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


MARTIN ENERGY SERVICES, LLC                                            CIVIL ACTION

VERSUS                                                                 NO. 14-2986
                                                                       C/W 15-79 & 15-81

M/V BOURBON PETREL, her engines, tackle, bunkers,                      SECTION "L" (4)
Etc., in rem, and BOURBON PETREL SNC AND
BOURBON OFFSHORE GREENMAR, S.A., in personam


                                                ORDER

       Before the Court is a Motion to Alter to Amend Judgment filed by CGG Services (U.S.),

Inc., CGG Services S.A., SNC Bourbon CE Petrel, Sea Support Ventures, LLC, and Rederij Groen

BV (collectively, the “Vessel Interests”). R. Doc. 158. Plaintiff Martin Energy Services, LLC

(“Martin”) opposes. R. Doc. 160. Having considered the parties’ memoranda and applicable law,

the Court now rules as follows.

       For background on these consolidated cases, see the Court’s Findings of Fact and

Conclusions of Law, R. Doc. 156, issued on June 6, 2019. In this motion, the Vessel Interests seek

to alter or amend the Judgment entered on June 10, 2019, R. Doc. 157, to specify the date

prejudgment interest begins to run on the three invoices at issue. R. Doc. 158-1 at 1. Currently,

prejudgment interest is to run from the “date of each purchase.” R. Docs. 156 at 12, 157. The

Vessel Interests submit that the “date of each purchase” should be the date that each invoice

Plaintiff Martin issued became due and owing, which is thirty days after the invoices were issued.

R. Doc. 158-1 at 1–2. In opposition, Plaintiff Martin argues interest should begin to accrue from




                                                1
the date that Plaintiff “no longer possessed control over and could no longer derive benefits from

its property.” R. Doc 160 at 1.

       The United States Supreme Court has recognized “[t]he essential rationale for awarding

prejudgment interest is to ensure that an injured party is fully compensated for its loss” and it is

the “general rule that prejudgment interest should be awarded to make the injured party whole.”

City of Milwaukee v. Cement Div., Nat. Gypsum Co., 515 U.S. 189, 196 (1995). In this Circuit,

while prejudgment interest is generally awarded from the date of loss, the trial court still has

discretion in determining the date from which prejudgment interest commences. See, e.g., Reeled

Tubing, Inc. v. M/V Chad G, 794 F.2d 1026, 1029 (5th Cir. 1986) (“Certainly there are

circumstances when a trial court may properly exercise its discretion to award prejudgment only

to the date of judicial demand.”). In the present action, the Vessel Interests “acquired, obtained,

gained or purchased Martin’s fuel” on the purchase dates, as those were the dates Plaintiff “lost

any potential financial benefit in its fuel.” R. Doc. 160 at 2. Accordingly, the Court concludes the

dates that prejudgment interest should begin to accrue to make Plaintiff whole are the date of each

purchase, since Plaintiff could no longer derive a financial benefit from the fuel from those dates.

Accordingly;

       IT IS ORDERED that the Motion to Alter to Amend Judgment filed by CGG Services

(U.S.), Inc., CGG Services S.A., SNC Bourbon CE Petrel, Sea Support Ventures, LLC, and Rederij

Groen BV (collectively, the “Vessel Interests”), R. Doc. 158, is hereby DENIED.

       IT IS FURTHER ORDERED that the Vessel Interests’ Motion to Stay Pending

Disposition of Motion to Alter or Amend, R. Doc. 159, is hereby DENIED AS MOOT.




                                                 2
New Orleans, Louisiana this 17th day of July, 2019.




                                        _______________________________________
                                        UNITED STATES DISTRICT COURT JUDGE




                                       3
